Case: 21-20673      Document: 00516540857         Page: 1    Date Filed: 11/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-20673                       November 10, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Preston Jerome Taylor,

                                                            Plaintiff—Appellant,

                                       versus

   Officer Crowe; Cox, Police Officer; State of Texas/Harris
   County Jail,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:21-CV-2870


   Before King, Jones, and Smith, Circuit Judges.
   Per Curiam:*
          While he was incarcerated at the Mobile County Metro Jail, Preston
   Jerome Taylor filed a 42 U.S.C. § 1983 complaint in which he alleged that he
   was unlawfully arrested and that this resulted in his false imprisonment at the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20673      Document: 00516540857            Page: 2    Date Filed: 11/10/2022




                                      No. 21-20673


   Harris County Jail. He seeks to proceed in forma pauperis (IFP) on appeal
   from the dismissal of his complaint for failure to state a claim. By moving to
   proceed IFP, he is contesting the district court’s implicit certification that his
   appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
   Cir. 1997); 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a).
          Taylor asserts that the denial of his request to proceed IFP on appeal
   was unjust. He notes that he was granted leave to proceed IFP in the district-
   court action and should have been allowed to proceed IFP on appeal without
   further authorization. His claim lacks merit. See Fed. R. App. P. 24(a)(3).
          He also effectively reiterates his claim that he was falsely arrested and
   that this led to his false imprisonment. He asserts that there was no probable
   cause to support his arrest and argues that he fled from officers because they
   initiated a traffic stop that he felt was illegal and threatening.
          Taylor does not dispute that he was arrested and indicted by a grand
   jury for an offense pursuant to Texas Penal Code § 38.04. The indictment
   establishes probable cause and “breaks the chain of causation for false arrest”
   and the decision to hold Taylor in jail. Deville v. Marcantel, 567 F.3d 156, 170
   (5th Cir. 2009). The indictment in this case signified that, as a matter of law,
   the grand jury found probable cause that each element of an offense pursuant
   to Texas Penal Code § 38.04 was met. See Gerstein v. Pugh, 420 U.S. 103, 117
   n.19 (1976). It is immaterial that Taylor was not charged with a crime related
   to the stop that preceded his flight or that the charge under Texas Penal Code
   § 38.04 ultimately was dismissed. See, e.g., Pierson v. Ray, 386 U.S. 547, 555
   (1967); Buehler v. City of Austin/Austin Police Dep’t., 824 F.3d 548, 554 (5th
   Cir. 2016). Further, Taylor has not alleged any facts suggesting or supporting
   that the grand jury’s decision to indict was tainted by the defendants’ actions.
   See Anokwuru v. City of Houston, 990 F.3d 956, 963-64 (5th Cir. 2021).




                                            2
Case: 21-20673      Document: 00516540857           Page: 3     Date Filed: 11/10/2022




                                     No. 21-20673


          Finally, Taylor suggests that the district court erred by dismissing his
   suit without giving him a chance to bolster his allegations or provide further
   information in support of his claims. However, he has failed to set forth any
   facts or evidence that he could have presented that would have salvaged his
   complaint. He has not indicated how his allegations could pass muster with
   further factual development and specificity or detailed the facts that he could
   have set forth that would have been sufficient to state a claim if he had been
   given the chance. Thus, Taylor has not demonstrated that the district court
   improperly dismissed his complaint sua sponte without allowing him to offer
   more facts or evidence. See 28 U.S.C. § 1915(e)(2)(B); Brewster v. Dretke,
   587 F.3d 764, 768 (5th Cir. 2009).
          Given the foregoing, the IFP motion is DENIED, and the appeal is
   DISMISSED as frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983); 5th Cir. R. 42.2. Taylor’s motions to supplement the record and
   to compel the district court to disclose a docket entry are DENIED.
          The dismissals of this appeal and of Taylor’s suit in the district court
   count as strikes under 28 U.S.C. § 1915(g). See Adepegba v. Hammons,
   103 F.3d 383, 387 (5th Cir. 1996), abrogated in part on other grounds by Coleman
   v. Tollefson, 575 U.S. 534, 534-41 (2015). Taylor had at least one prior § 1983
   suit dismissed under § 1915(e)(2)(B)(ii) for failure to state a claim. See Taylor
   v. Oliver, No. 1:17-CV-289 (S.D. Ala. Jan. 8, 2019). He now has three strikes.
   See Coleman, 575 U.S. at 537. Thus, he is now BARRED from proceeding
   IFP in any civil action or appeal filed while he is incarcerated or detained
   unless he is under imminent danger of serious physical injury. See § 1915(g);
   Brewster, 587 F.3d at 770. Taylor is WARNED that any pending or future
   frivolous or repetitive filings in this court or any court subject to this court’s
   jurisdiction may subject him to additional sanctions.




                                           3